
	
		I
		112th CONGRESS
		2d Session
		H. R. 4235
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2012
			Mr. Dold (for himself
			 and Ms. Moore) introduced the
			 following bill; which was referred to the Committee on Agriculture, and in addition
			 to the Committee on Financial
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Securities Exchange Act of 1934 and the
		  Commodity Exchange Act to repeal the indemnification requirements for
		  regulatory authorities to obtain access to swap data required to be provided by
		  swaps entities under such Acts.
	
	
		1.Repeal of indemnification
			 requirements
			(a)Derivatives
			 clearing organizationsSection 5b(k)(5) of the Commodity Exchange
			 Act (7 U.S.C. 7a–1(k)(5)) is amended to read as follows:
				
					(5)Confidentiality
				agreementBefore the
				Commission may share information with any entity described in paragraph (4),
				the Commission shall receive a written agreement from each entity stating that
				the entity shall abide by the confidentiality requirements described in section
				8 relating to the information on swap transactions that is provided.
					.
			(b)Swap data
			 repositoriesSection 21(d) of the Commodity Exchange Act (7
			 U.S.C. 24a(d)) is amended to read as follows:
				
					(d)Confidentiality
				agreementBefore the swap
				data repository may share information with any entity described in subsection
				(c)(7), the swap data repository shall receive a written agreement from each
				entity stating that the entity shall abide by the confidentiality requirements
				described in section 8 relating to the information on swap transactions that is
				provided.
					.
			(c)Security-Based
			 swap data repositoriesSection 13(n)(5)(H) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78m(n)(5)(H)) is amended to read as
			 follows:
				
					(H)Confidentiality
				agreementBefore the
				security-based swap data repository may share information with any entity
				described in subparagraph (G), the security-based swap data repository shall
				receive a written agreement from each entity stating that the entity shall
				abide by the confidentiality requirements described in section 24 relating to
				the information on security-based swap transactions that is
				provided.
					.
			(d)Effective
			 dateThe amendments made by this Act shall take effect as if
			 enacted as part of the Dodd-Frank Wall Street Reform and Consumer Protection
			 Act (Public Law 111–203) on July 21, 2010.
			
